     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 1 of 9

 1

 2                                   UNITED STATES DISTRICT COURT

 3                                   EASTERN DISTRICT OF CALIFORNIA

 4

 5   MARCOS CASEY GUILLEN, III,                       Case No. 1:19-cv-00958-NONE-EPG (PC)
 6                      Plaintiff,                    SCHEDULING ORDER AND ORDER
                                                      DIRECTING CLERK TO SEND PLAINTIFF
 7                                                    A COPY OF LOCAL RULE 281(b)

 8          v.                                        Settlement Conf.:      July 16, 2020
                                                                             Time: 10:00 a.m.
 9                                                                           Courtroom 6 (JDP)

10                                                    Motions to Compel:     September 11, 2020
     M. PALMER,
11                                                    Non-expert
                        Defendant(s).                 Discovery:             October 30, 2020
12
                                                      Dispositive Motions: December 4, 2020
13
                                                      Expert Disclosures:    June 4, 2021
14
                                                      Rebuttal Expert
15                                                    Disclosures:            July 2, 2021
16                                                    Plaintiff’s Pretrial
17                                                    Statement:             August 25, 2021

18                                                    Defendant(s)’ Pretrial
                                                      Statement:             September 24, 2021
19
                                                      Telephonic Trial
20                                                    Confirmation Hearing: October 25, 2021
                                                                           Time: 1:30 p.m.
21                                                                         Courtroom 4 (NONE)

22                                                    Jury Trial:            Not Setting

23
            This Court conducted a scheduling conference on April 29, 2020. Plaintiff Marcos Casey
24
     Guillen, III, telephonically appeared on his own behalf. Counsel Andrea Sloan and Lawrence
25
     Bragg telephonically appeared on behalf of Defendant(s). Pursuant to Federal Rule of Civil
26
     Procedure 16(b), this Court now sets a schedule for this action.
27
     ///
28
                                                      1
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 2 of 9

 1   I.     DISCOVERY PROCEDURES

 2          The parties are now granted leave to serve discovery in addition to that provided as part of

 3   initial disclosures. Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-36, discovery shall

 4   proceed as follows:

 5          1. Discovery requests shall be served by the parties pursuant to Federal Rule of Civil

 6              Procedure 5 and Local Rule 135. Discovery requests and responses shall not be filed

 7              with the Court unless required by Local Rules 250.2, 250.3, or 250.4 (providing that

 8              discovery requests shall not be filed unless or until there is a proceeding in which the

 9              document or proof of service is at issue). A party may serve on any other party no

10              more than 15 interrogatories, 15 requests for production of documents, and 15 requests

11              for admission. On motion, these limits may be increased for good cause.

12          2. Responses to written discovery requests shall be due forty-five (45) days after the

13              request is first served. Boilerplate objections are disfavored and may be summarily

14              overruled by the Court. Responses to document requests shall include all documents

15              within a party’s possession, custody, or control. Fed. R. Civ. P. 34(a)(1). Documents

16              are deemed within a party’s possession, custody, or control if the party has actual

17              possession, custody, or control thereof, or the legal right to obtain the property on

18              demand.

19          3. If any party or third party withholds a document on the basis of privilege, that party or

20              third party shall provide a privilege log to the requesting party identifying the date,
21              author, recipients, general subject matter, and basis of the privilege within thirty (30)

22              days after the date that responses are due. The privilege log shall simultaneously be

23              filed with the Court. Failure to provide and file a privilege log within this time

24              shall result in a waiver of the privilege. Additionally, if a party is claiming a right

25              to withhold witness statements and/or evidence gathered from investigation(s)

26              into the incident(s) at issue in the complaint based on the official information
27              privilege, the withholding party shall submit the withheld witness statements

28              and/or evidence to the Court for in camera review, along with an explanation of
                                                      2
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 3 of 9

 1                 why the witness statements and/or evidence is privileged.1 The witness statements

 2                 and/or evidence shall be Bates stamped, and mailed to Judge Grosjean at 2500 Tulare

 3                 Street, Sixth Floor, Fresno, CA 93721. The withholding party shall also file and serve

 4                 a notice that they have complied with this order. All other claims of privilege,

 5                 including claims of the official information privilege over information other than

 6                 witness statements and/or evidence gathered from investigation(s) into the incident(s)

 7                 at issue in the complaint, may be challenged via a motion to compel.

 8            4. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant(s) may depose

 9                 Plaintiff and any other witness confined in a prison on the condition that, at least

10                 fourteen (14) days before such a deposition, Defendant(s) serve all parties with the

11                 notice required by Federal Rule of Civil Procedure 30(b)(1). Plaintiff’s failure to

12                 participate in a properly noticed deposition could result in sanctions against Plaintiff,

13                 including monetary sanctions and/or dismissal of this case. Pursuant to Federal Rule

14                 of Civil Procedure 30(b)(4), the parties may take any deposition under this section by

15                 video conference without a further motion or order of the Court. Due to security

16                 concerns and institutional considerations not applicable to Defendant(s), Plaintiff must

17                 seek leave from the Court to depose incarcerated witnesses pursuant to Federal Rule of

18                 Civil Procedure 30(a)(2). Nothing herein forecloses a party from bringing a motion

19                 for protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) if necessary.

20
              1
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
21   prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
     record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
22   witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
     preserved.”).
23             The “common law governmental privilege (encompassing and referred to sometimes as the official or state
     secret privilege) . . . is only a qualified privilege, contingent upon the competing interests of the requesting litigant
24   and subject to disclosure. . . .” Kerr v. U.S. Dist. Ct. for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal
     citations omitted). The Ninth Circuit has since followed Kerr in requiring in camera review and a balancing of
     interests in ruling on the government’s claim of the official information privilege. See, e.g., Breed v. U.S. Dist. Ct.
25   for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required by Kerr, we recognize ‘that in camera
     review is a highly appropriate and useful means of dealing with claims of governmental privilege.’”) (quoting Kerr v.
26   U. S. Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34
     (9th Cir. 1990), as amended on denial of reh'g (Feb. 27, 1991), as amended on denial of reh'g (May 24, 1991)
27   (“Government personnel files are considered official information. To determine whether the information sought is
     privileged, courts must weigh the potential benefits of disclosure against the potential disadvantages. If the latter is
28   greater, the privilege bars discovery.”) (internal citations omitted).
                                                                 3
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 4 of 9

 1         5. With the Court’s permission, Plaintiff may serve third party subpoenas, including on

 2            the California Department of Corrections and Rehabilitation and/or the Office of the

 3            Inspector General, if Plaintiff seeks documents from entities that are not presently

 4            defendants in this case. To issue a subpoena on these entities, or any other third

 5            parties, Plaintiff must file a request for the issuance of a subpoena duces tecum with

 6            the Court. If the Court approves the request, it may issue Plaintiff a subpoena duces

 7            tecum, commanding the production of documents from a non-party, and may

 8            command service of the subpoena by the United States Marshals Service. Fed. R. Civ.

 9            P. 45; 28 U.S.C. 1915(d). However, the Court will consider granting such a request

10            only if the documents sought from the non-party are not equally available to Plaintiff

11            and are not obtainable from Defendant(s) through a Rule 34 request for production of

12            documents. In any request for a subpoena, Plaintiff must: (1) identify with specificity

13            the documents sought and from whom; and (2) make a showing in the request that the

14            records are only obtainable through a third party. The documents requested must also

15            fall within the scope of discovery allowed in this action. See Fed. R. Civ. P. 26(b)(1).

16         6. The parties are required to act in good faith during the course of discovery and the

17            failure to do so may result in the payment of expenses pursuant to Federal Rule of

18            Civil Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal

19            Rules of Civil Procedure or the Local Rules.

20         7. The parties have until September 11, 2020, to file motion(s) to compel further
21            discovery responses. The motion(s) should include a copy of the request(s) and any

22            response to the request(s) at issue. The responding party may file a response to the

23            motion to compel no later then fourteen days after the motion to compel is filed. If,

24            after reviewing the motion(s) and response(s), the Court determines that a hearing will

25            be helpful, the Court will set a hearing on the motion(s) to compel.

26   II.   PAGE LIMITS AND COURTESY COPIES
27         The parties are advised that unless prior leave of the Court is obtained before the filing

28
                                                     4
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 5 of 9

 1   deadline,2 all moving and opposition briefs or legal memoranda shall not exceed twenty-five (25)

 2   pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page limits do

 3   not include exhibits.

 4          Defendant(s) shall mail or deliver courtesy hard-copies of all motions over 10 pages in

 5   length to the court at 2500 Tulare St., Room 1501, Fresno, CA 93721. Courtesy hard-copies

 6   shall reflect the CM/ECF document numbers and pagination.

 7   III.   NON-EXPERT DISCOVERY DEADLINE

 8          The deadline for the completion of all non-expert discovery is October 30, 2020. All

 9   non-expert discovery must be provided by this date.

10   IV.    EXPERT DISCOVERY DEADLINES

11          The deadline for all parties to serve their expert disclosures is June 4, 2021. Parties have

12   until July 2, 2021, to serve their rebuttal expert disclosures.

13   V.     DISPOSITIVE MOTIONS DEADLINE

14          The deadline for filing dispositive motions is December 4, 2020. Failure to raise the

15   defense of failure to exhaust administrative remedies by this deadline will result in waiver of the

16   defense. See Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion

17   question should be decided as early as feasible).

18          If Defendant(s) file a motion for summary judgment, Defendant(s) shall simultaneously

19   provide Plaintiff with the notice and warning required by Rand v. Rowland, 154 F.3d 952 (9th

20   Cir. 1998).
21   VI.    SETTLEMENT CONFERENCE

22          A settlement conference has been set for July 16, 2020, at 10:00 a.m., in Courtroom 6,

23   before Magistrate Judge Jeremy D. Peterson.

24   VII.   MAGISTRATE JUDGE JURISDICTION

25          The parties have not consented to the jurisdiction of a magistrate judge pursuant to 28

26   U.S.C. § 636(c).
27   ///

28          2
                Parties may seek leave by filing a short motion.
                                                                   5
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 6 of 9

 1   VIII. TELEPHONIC TRIAL CONFIRMATION HEARING

 2           A Telephonic Trial Confirmation Hearing is set for October 25, 2021, at 1:30 p.m., in

 3   Courtroom 4, before the assigned district judge. Counsel for Defendant(s) is required to arrange

 4   for the participation of Plaintiff in the Telephonic Trial Confirmation Hearing and to initiate the

 5   telephonic hearing by arranging a one-line conference call and telephoning the Court at (559)

 6   499-5680.

 7           In addition to the matters already required to be addressed in the pretrial statement in

 8   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in

 9   order to obtain the attendance of witnesses. The procedures and requirements for making such a

10   showing are outlined in detail below. Plaintiff is advised that failure to comply with the

11   procedures set forth below may result in the preclusion of any or all witnesses named in

12   Plaintiff’s pretrial statement.

13           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

14   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

15   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

16   produce all of the evidence to prove Plaintiff’s case, whether that evidence is in the form of

17   exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, Plaintiff must follow

18   certain procedures to ensure that the witnesses will be at the trial and available to testify.

19           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

20   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give
21   testimony cannot come to court unless this Court orders the warden or other custodian to permit

22   the witness to be transported to court. This Court will not issue such an order unless it is satisfied

23   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual

24   knowledge of relevant facts.

25           A party intending to introduce the testimony of incarcerated witnesses who have agreed to

26   voluntarily attend the trial must serve and file a written motion for a court order requiring that
27   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,

28   address, and prison identification number of each such witness; and (2) be accompanied by
                                                        6
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 7 of 9

 1   declarations showing that each witness is willing to testify and that each witness has actual

 2   knowledge of relevant facts. The motion should be entitled “Motion for Attendance of

 3   Incarcerated Witnesses.”

 4          The willingness of the prospective witness can be shown in one of two ways: (1) the party

 5   him or herself can swear by declaration under penalty of perjury that the prospective witness has

 6   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

 7   which declaration the party must state when and where the prospective witness informed the party

 8   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of

 9   perjury by the prospective witness, in which the witness states that he or she is willing to testify

10   without being subpoenaed.

11          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

12   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an

13   eyewitness or an ear-witness to the relevant facts, the party can swear by declaration under

14   penalty of perjury that the prospective witness has actual knowledge (e.g., if an incident occurred

15   in Plaintiff’s cell and, at the time, Plaintiff saw that a cellmate was present and observed the

16   incident, Plaintiff may swear to the cellmate’s ability to testify); or (2) the party can serve and file

17   a declaration signed under penalty of perjury by the prospective witness in which the witness

18   describes the relevant facts to which the prospective witness was an eye or ear witness. Whether

19   the declaration is made by the party or by the prospective witness, it must be specific about the

20   incident, when and where it occurred, who was present, and how the prospective witness
21   happened to be in a position to see or to hear what occurred at the time it occurred.

22          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

23   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who

24   refuse to testify voluntarily, the party should serve and file a written motion for a court order

25   requiring that such witnesses be brought to court at the time of trial. Such motion should be in

26   the form described above. In addition, the party must indicate in the motion that the incarcerated
27   witnesses are not willing to testify voluntarily.

28          The Court will review and rule on the motion(s) for attendance of incarcerated witnesses,
                                                         7
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 8 of 9

 1   specifying which prospective witnesses must be brought to court. Subsequently, the Court will

 2   issue the writs necessary to cause the witnesses’ custodian(s) to bring the witnesses to court.

 3          Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

 4   August 25, 2021. Opposition(s), if any, must be filed on or before September 24, 2021.

 5          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

 6   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated

 7   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need

 8   be sought or obtained from the Court.

 9          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

10   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

11   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the

12   party seeking the witness’s presence must tender an appropriate sum of money for the witness.

13   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness

14   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.

15          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

16   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

17   location of each unincarcerated witness. The Court will calculate the travel expense for each

18   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,

19   submit a money order made payable to the witness for the full amount of the witness’s travel

20   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the
21   unincarcerated witness by the United States Marshals Service unless the money order is tendered

22   to the Court. Because no statute authorizes the use of public funds for these expenses in civil

23   cases, the tendering of witness fees and travel expenses is required even if Plaintiff was granted

24   leave to proceed in forma pauperis.

25          If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

26   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later than
27   September 24, 2021. In order to ensure timely submission of the money orders, Plaintiff must

28   notify the Court of the names and locations of his witnesses, in compliance with the instructions
                                                       8
     Case 1:19-cv-00958-NONE-EPG Document 29 Filed 04/30/20 Page 9 of 9

 1   above, no later than August 25, 2021.

 2            Plaintiff shall file and serve a pretrial statement as described in this order on or before

 3   August 25, 2021. Defendant(s) shall file and serve a pretrial statement as described in this order

 4   on or before September 24, 2021.

 5            The parties are advised that failure to file pretrial statements as required by this order may

 6   result in the imposition of appropriate sanctions, which may include dismissal of the action or

 7   entry of default.

 8            The Clerk of Court is directed to send Plaintiff a copy of Local Rule 281(b).

 9   IX.      TRIAL DATE

10            Given the Court’s Standing Order in Light of Ongoing Judicial Emergency in the Eastern

11   District of California, no trial date is set at this time. The trial date will be set at a later date.

12   X.       EFFECT OF THIS ORDER

13            This order represents the Court and the parties’ best estimated schedule to complete this

14   case. Any party unable to comply with the dates outlined in this order shall immediately file an

15   appropriate motion or stipulation identifying the requested modification(s).

16            The dates set in this order are considered to be firm and will not be modified absent a

17   showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of the

18   civil case docket, this Court disfavors requests to modify established dates.

19            Failure to comply with this order may result in the imposition of sanctions.

20
     IT IS SO ORDERED.
21

22         Dated:   April 30, 2020                                 /s/
23                                                            UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                          9
